Title: To Thomas Jefferson from Joshua Johnson, 10 August 1791
From: Johnson, Joshua
To: Jefferson, Thomas



Sir
London 10 August 1791

I beg that you will be pleased to make it Publicly known to the Citizens of the United States, that all the American Shipping carrying Tobaccos &ca. to the Ports of Guernsey and Jersey, are subject to Seizure, under an Act of Parliament in the Reign of Charles the Second, that they may govern themselves accordingly.—I have the honor to assure you that I am with the most perfect Respect Sir Your most Obedient & most Humble Servant,

Joshua Johnson

